Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Emily Shu on March 29, 2022.
Please replace claim #16 with the following;
The method of claim 1, further comprising: a_[[b]])forming a source region having a second doping type in said body region, wherein said second doping type is opposite to said first doping type; and b_[[c]])forming an electrode region on a lower surface of said base layer, wherein said upper surface of said base layer and said lower surface of said base layer are opposite to each other.
For the purposes of interpretation of the amended “an electrode region” replacing “said drain electrode” the element “an electrode region” is limited to a region that includes an electrode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method and device consisting of dual or double gate MOSFET’s with varying dielectric materials within and above the trench area, (MISAWA et al., 20130153995 A1; Cai et al., 10,290,715; Kawahara et al., 9,299,830 B1), it fails to teach either collectively or alone, wherein a thickness of said blocking region varies in a range from the upper surface of the base layer to the top surface of the gate conductor, and wherein at least a portion of the blocking region is stacked on the top surface of the gate conductor


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-3, 5-20 are allowed.
Claim #1 
A thickness of said blocking region varies in a range from the upper surface of the base layer to the top surface of the gate conductor, and wherein at least a portion of the blocking region is stacked on the top surface of the gate conductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
03/20/2022

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898